Citation Nr: 0616154	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  00-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right eye 
blindness, diagnosed as homonymous hemianopia.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.

This claim is on appeal from the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in December 2000.  A transcript of the hearing is of 
record.

This case was remanded by the Board in May 2001, August 2003, 
and February 2005 for further development and is now ready 
for disposition.


FINDINGS OF FACT

1.  The veteran sustained no chronic eye disorder as a result 
of a 1975 motor vehicle accident, by being struck by a pool 
ball in December 1976, or by being struck with a pool cue in 
August 1978.

2.  Post-service medical evidence does not show the onset of 
a chronic visual impairment for many years after military 
discharge.

3.  The weight of medical evidence does not show that the 
veteran's current visual impairment is associated with 
military service or any incident therein.

4.  Service medical records show no evidence of symptoms 
consistent with PTSD. 

5.  The medical evidence fails to establish that the veteran 
has a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Right eye blindness, diagnosed as homonymous hemianopia, 
was not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Entitlement to Service Connection for Right Eye 
Blindness, Diagnosed as Homonymous Hemianopia

The veteran has variously reported that he developed 
blindness in his right eye as a result of serious 
neurological damage sustained in an April 1975 motor vehicle 
accident, as a result of being hit by a pool ball in December 
1976, or as the result of being struck by a pool cue in 
August 1978.

At a hearing before the Board, the veteran testified that he 
was in a motor vehicle accident and sustained a skull 
fracture; however, he denied that he was ever struck with a 
pool ball in 1976 but related that he was beaten with a pool 
cue in 1978.  He reported that he was unconscious for three 
to four hours, hospitalized for three or four days, had a rib 
fracture and a busted knee.  He recalled being discharged 
less than three months after the 1978 incident.

Service medical records reflect that the veteran was, in 
fact, involved in three separate incidents in-service and 
sustained injury, but not to his eyes directly.  
Specifically, in early April 1975, he was involved in a motor 
vehicle accident.  He was apparently initially treated at a 
private hospital.  Post-accident medical evidence focused 
primarily on complaints of back pain.  He was diagnosed with 
muscle strain of the low back.  

While the evidence does not reflect complaints of vision 
loss, an April 1975 note indicates that the veteran underwent 
follow-up X-rays for a questionable linear skull fracture as 
a result of the motor vehicle accident.  The examiner 
reported that the veteran experienced no head trauma and no 
loss of consciousness in the accident.  He was "intact 
neurologically."  The clinical assessment was "normal skull 
series."  In other words, the evidence did not ultimately 
support a determination of a skull fracture.

In an August 1976 military physical, more than one year after 
the motor vehicle accident, the veteran's uncorrected vision 
was 20/20 in both eyes, reflecting normal vision.  Therefore, 
the evidence does not show that the veteran sustained 
neurological damage as a result of the accident (medical care 
focused primarily on low back pain), or residual visual 
impairment as a result of the motor vehicle accident.

In December 1976, the veteran was struck over the left eye 
orbit with a pool ball and complained of decreased vision in 
the right eye.  His vision was reported as 20/20 in the right 
eye and 20/50 in the left eye.  The diagnosis was post-
traumatic macular edema and minimal iritis of the left eye. 

The veteran submitted a statement from a fellow soldier to 
the effect that he recalled the veteran being involved in an 
altercation in December 1975; however, the record 
unquestionably shows that the incident occurred in December 
1976.  Nonetheless, the Board accepts the veteran's 
statements and those of his fellow soldier that he was 
involved in an altercation resulting in an injury around the 
eye. 

The evidence does not show follow-up treatment for the 
December 1976 incident until August 1978, when the veteran 
was apparently hit with a pool cue on the right side of his 
cheek and sustained a laceration approximately one inch long.  
The clinical assessment was minor laceration with possible 
fractured ribs.  The evidence does not show complaints of 
visual impairment associated with the injury.  He was treated 
without the apparent need for follow-up care and was 
discharged from active duty shortly thereafter.

The Board notes that no service separation examination is 
associated with the claims file.  However, in a Report of 
Medical History dated in 1978, just prior to discharge, the 
question of whether he had or had ever had eye trouble was 
marked with an "X" in the Yes column and with a check-mark 
in the No column.  Further, on the question of whether he had 
vision in both eyes, a check-mark is in the Yes column, and 
an "X" is in the No column.

Based on this apparent discrepancy, the veteran has stressed 
that his service medical records were altered.  However, the 
evidence unquestionably shows that the veteran was hit below 
the right eye with a pool cue and complained of vision 
problems while on active duty.  The Board accepts and 
acknowledges the veteran's in-service injury and complaints 
of vision problems, which are clearly shown in the record, 
and recognizes that he had complaints of vision problems 
while on active duty.  Therefore, that both Yes and No were 
both checked is not germane to resolution of the issue.  

Nonetheless, the fact that the veteran complained of vision 
problems during active duty is not the end of the inquiry.  
The Board places significant probative value on the medical 
treatment undertaken after the injuries.  There was no 
evidence of a central vision impairment (of which he is now 
diagnosed) after any of the three incidents in question.  

Treatment for the April 1975 motor vehicle accident focused 
on low back complaints and his vision one year later was 
normal.  Next, while he reported vision problems after the 
December 1976 pool ball incident, there was no diagnosis of a 
central vision impairment.  Further, he had no complaints of 
a vision impairment after the August 1978 pool cue incident.  
Therefore, despite complaints of vision problems in service, 
the evidence does not show a chronic vision problem as a 
result of the incidents.

Post-service medical records are negative for complaints of, 
treatment for, or diagnosis related to vision problems for 
many years after military discharge.  In November 1996, the 
veteran filed a claim for scarring under the right eye, for 
which he was ultimately granted service-connection.  

At the time of the March 1997 VA examination undertaken to 
evaluate his claim, the veteran reported fluctuating near 
vision and scars on the right side of his face from an injury 
he received in 1977 after being hit by a pole.  After a 
physical examination, the diagnosis was right homonymous 
hemianopia, described as "newly diagnosed" based on the 
veteran's history.  

The examiner indicated that it was uncertain how long the 
veteran had had the condition but the veteran related having 
an automobile accident in 1985 in which he felt that he did 
not see a car approaching from his right side.  Despite the 
veteran's reported in-service history of vision problems, the 
examiner noted that the most common etiology for isolated 
homonymous hemianopia was cerebrovascular accident.  

Although the evidence does not show the onset of the 
veteran's visual impairment, with the suggestion that it 
could have been as early as 1985, the Board emphasizes the 
nearly 20-year gap between discharge from military service 
and initial diagnosis, and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1978 and complaints initially documented in 
1997.  

As such, there is no support for the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the veteran's current 
vision impairment to military service, despite his 
contentions to the contrary.

Significantly, despite the veteran's reported past medical 
history of in-service injuries around the eyes, the March 
1997 VA examiner did not attribute the veteran's diagnosis to 
military service.  As such, the Board finds that the medical 
evidence does not support his claim for service connection.

Several other medical examiners have addressed the issue of 
the veteran's claim for service-connection but have concluded 
that his loss of vision was related to causes other than 
military service.

Specifically, in January 1998, a VA optometrist at the Blind 
Rehabilitation Center certified that the veteran was 
permanently visually disabled secondary to right-sided visual 
field loss (hemianopia) based on an examination by a licensed 
eye care professional.  The optometrist reflected that, based 
on the veteran's reported symptoms, he may have suffered a 
mild stroke in April 1996 and had been unemployed since then 
as a result of his visual impairment.  He was advised not to 
return to work as a roofer and informed that he would be 
issued prism glasses, which would not return his missing 
vision but would allow him to ambulate more efficiently.

However, the optometrist did not relate the veteran's vision 
impairment to military service and, in fact, attributed it to 
a suspected post-service stroke.  Therefore, this evidence 
does not support the veteran's claim.

Next, although the veteran has suggested that his vision 
impairment is the result of neurological damage from the in-
service motor vehicle accident, a September 1999 CAT scan of 
the head was within normal limits.  There was no evidence of 
a skull fracture or bone erosion.  

Further, in an October 1999 neurology consultation, the 
veteran reported to the treating physician that he had a 
history of right eye central visual loss of sudden onset in 
1977 for which he had a detailed work-up at VA but no 
etiology was found.  However, this reported history is not 
consistent with the contemporaneous service medical evidence.  

As an example, the veteran did not have any injury in 1977.  
Rather, he was involved in a 1975 motor vehicle accident, 
sustained an injury to the left eye orbit after being hit 
with a pool ball in 1976, and sustained an injury to the 
right cheek after being struck with a pool cue in 1978.  
Further, the service medical records are completely negative 
for central visual loss.  Therefore, the veteran's reported 
history to the examiner is inconsistent with the record.

The Board also questions the credibility of the veteran's 
more recent recollections.  At one point, the veteran alleged 
that he was not only struck with a pool cue in August 1978, 
but that he was severely beaten by three soldiers, was 
rendered unconscious for an unknown period of time, 
hospitalized for days, went on sick-call two or three days a 
week for almost a month as a result of his injuries, required 
stitches on his lips, cheek and temple area, injured his 
knee, hurt his ribs, and had a severely swollen head.  

However, the contemporaneous medical evidence is not 
consistent with the veteran's recollections.  While the 
veteran sustained a laceration under the eye, a lump on the 
left rib area, and needed sutures, the military physician 
characterized the laceration as minor and noted that the 
veteran should return to the health clinic in Bad Kissingen 
the following morning for rib X-rays.  

This evidence indicates that he was not hospitalized for 
three days in Frankfurt and was not unconscious as alleged.  
Further, despite the veteran's assertions that he suffered 
consequences of the injuries for 30 days, the record reflects 
that he was actually discharged from military service 
approximately three weeks later.

In addition, the veteran has also maintained that the two 
incidents with a pool ball in December 1976 and a pool cue in 
August 1978 were actually one incident with him complaining 
of vision loss as a result of being struck with the pool cue.  
However, the Board has carefully reviewed the service medical 
records and finds that the dates are clear as written.  

There is no reason to suspect that the incidents have been 
transposed as to dates and places.  The veteran was treated 
by different military physicians and the supplemental medical 
evidence, such as X-rays, are consistent with two separate 
incidents.  Therefore, the Board finds the veteran's 
assertion of only one incident, rather than two, is 
unsupported by the contemporaneous service medical records.

In a November 1997 disability evaluation, the physician 
reported that the veteran had a visual field that suggested a 
left occipital or proprietal cortical problem; however, the 
physician had no explanation for the veteran's diminished 
central visual acuity.  

Similarly, in a December 1997 ophthalmology consultation, 
apparently undertaken for state disability benefits, the 
veteran related that he had suffered a recent stroke.  It was 
reported that in May 1997, his visual acuity was 20/70 in the 
right eye, and 20/20 in the left eye.  In September 1997, the 
visual acuity was 20/60-1 on the left eye.  In November 1997, 
visual acuity was 20/70 in both eyes, and several days later 
it was 20/200 in each eye.  A visual field testing suggested 
right hemianopia.  The examiner noted that the source of the 
suspected hemianopia had not been documented with 
neurological imaging.  

Moreover, in a March 2000 state disability physical, the 
veteran reported that he was struck on the right side of the 
head in 1978 and lost the vision of the right visual field.  
The examining physician concluded that the veteran had 
hemianopsia secondary to a head injury.  However, the service 
medical records simply do not reflect that the veteran lost 
his vision at the time that he was struck in the face with a 
pool cue.  Further, the service medical records do not show 
that he sustained a head injury as a result of the blow.  The 
military physician remarked that the laceration was minor and 
made no mention of a finding as significant as vision loss.  

Therefore, while the March 2000 examining physician noted a 
relationship between the veteran's military service and 
vision impairment, the Board is inclined to give this medical 
opinion less weight.  A physician's opinion based on the 
veteran's layman account of an illness from many years ago, 
which is otherwise uncorroborated by competent medical 
evidence of record, can be no better than the veteran's bare 
contentions.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a 
physician's opinion based upon a previously considered and 
rejected account is based upon an inaccurate factual premise 
and has no probative value).  Because the medical opinion was 
based on the veteran's reported history, which is 
inconsistent with the evidence established in the record, the 
Board finds it has little probative value.

In a July 2001 VA examination, undertaken specifically to 
address the issue on appeal, the veteran reported having poor 
vision in both eyes, right worse than left, which he felt was 
related to injuries he suffered in 1975 and 1978.  The 
examiner reviewed the service medical records and noted all 
three in-service incidents (motor vehicle accident, being hit 
with a pool ball, and being hit with a pool cue).  After a 
physical examination, the examiner concluded:

This patient demonstrates complete loss 
of his right visual field in each eye and 
significant loss of the left visual field 
of the right eye.  This visual defect is 
consistent with a stroke or other 
intracranial pathology.  It is not 
consistent with damage to the eye itself 
and indeed there is no evidence of 
previous injury to either eye.  Since his 
visual acuity was essentially normal 
following the first two incidents, it can 
be assumed that the defect occurred after 
December 1976.  The last incident 
mentioned in his medical record 
apparently did not involve the eye since 
there was no mention of injury to the eye 
on that occasion.

A reasonable reading of the VA examiner's opinion is that the 
veteran's current visual impairment was not related to the 
in-service incidents described.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
including the service medical records, obtained a reported 
history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.

Similarly, in a February 2004 VA examination, the examiner 
concluded that the veteran had right homonymous hemianopia 
but that this type of injury was not related to eye disease 
but was a brain problem and could be caused by trauma, but 
many other causes including stroke, tumor, etc.  The examiner 
concluded that the veteran needed a neurological work-up to 
find the cause. 

In a March 2004 neuropsychological evaluation, the veteran 
again reported a story inconsistent with the record.  
Specifically, he reported that he was struck in the eye (was 
struck on the cheek) in 1975 (was involved in motor vehicle 
accident in 1975, was struck with a pool cue in 1978), 
sustained a skull fracture (not supported by X-ray), lost 
consciousness (not shown in the service medical records), had 
amnesia for one week (not shown in the service medical 
records), and was hospitalized for two to three months (not 
shown in the service medical records, veteran discharged from 
active duty within three weeks of incident).  

After a neurological assessment, the diagnoses included right 
homonymous hemianopia.  However, the examining psychologist 
reflected that an etiology could not be determined due to 
conflicting histories, the lack of confirmation of a head 
injury with loss of consciousness and treatment as reported 
by the veteran, a reported post-service head injury in the 
early 1990s, evidence of a possible stroke, and suspicion of 
a seizure disorder.  Therefore, the Board finds that this 
evidence does not support the claim.

Similarly, an April 2004 neurology examination concluded that 
the veteran had homonymous hemianopia of an undefined cause.  
The unknown etiology of a disease entity is not sufficient to 
determine that it was related to military service.  For that 
reason, this evidence does not support the veteran's claim 
for service connection.

The weight of outpatient treatment records also supports a 
finding that the veteran's visual impairment was related to 
causes other than military service.  As an example, in a 
March 1999 note, the treating physician diagnosed 
cerebrovascular accident with homonymous hemianopia.  This 
evidence indicates that the cause of the veteran's visual 
impairment was a stroke.

Because the service medical records reflect no chronic visual 
impairment, the absence of visual impairment for many years 
after military discharge, and the lack of a medical nexus 
between the veteran's current complaints and military 
service, the claim is denied.



II.  Entitlement to Service Connection for PTSD

At the hearing before the Board, the veteran testified that 
he was never the same after being beaten in service.  He 
reflected that he did not sleep at night and was a different 
person.  He reported having flashbacks and was on probation 
for beating up a man who he said resembled one of the alleged 
attackers, and had changed jobs frequently.  He was under 
counseling and on medication.  

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), were 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f)).  As the veteran filed his claim 
after the effective date of the amended regulations (in 
August 1998), only the amended regulations are for 
application.

Under the current regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  

When asked to interpret the regulations, with respect to the 
first element (a diagnosis of PTSD), the United States Court 
of Appeals for Veterans Claims (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the current regulations, the reference to combat 
citations was removed.  Nonetheless, if the "claimed 
stressor [was] not combat related, a veteran's lay testimony 
regarding in-service stressors [was] insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for service connection for PTSD must 
be denied.  Significantly, service connection for PTSD 
requires a diagnosis of PTSD.  In this case, a diagnosis of 
PTSD has never been confirmed.  

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of a psychiatric disorder of 
any kind.  An August 1976 military physical reflected a 
normal psychiatric evaluation.

Post-service medical records do not show treatment for or 
symptomatology consistent with a psychiatric disorder for 
many years after military discharge.  Specifically, in April 
1997, the veteran sought psychiatric treatment after several 
suicide attempts.  After a mental status examination, the 
diagnoses included mood disorder secondary to general medical 
condition and alcohol abuse, but not PTSD.

In May 1999, the veteran was admitted to domiciliary for what 
was diagnosed as PTSD, among other things; however, in a 
follow-up addendum, the admitting physician changed the 
admission diagnosis from PTSD to Rehabilitation Therapy.  It 
does not appear that he was treated for PTSD during the 
domiciliary admission.

In July 1999, the veteran was diagnosed with depression with 
psychotic features and anxiety.  The treatment note indicated 
that his anxiety was 100 percent service-connected, but the 
record does not support his determination.  Further, the 
evidence does not show a diagnosis of PTSD.

In an October 1999 neurology consultation, the veteran 
reported that he sustained a head injury in 1978, was 
unconscious for an unknown duration of time, and was 
hospitalized for three to four days.  He reported a two year 
history of forgetfulness.  The neurologist related that the 
veteran had a history of PTSD without further explanation.  
For the reasons outlined in the previous issue, the Board 
tends to place less probative value on this evaluation 
because it was based on evidence not consistent with the 
medical evidence of record.

In a July 2001 VA PTSD examination, specifically undertaken 
to address the issue on appeal, the veteran reported being 
involved in a motor vehicle accident and being struck on the 
right side of his head with a pool stick.  After a mental 
status examination, the final diagnoses included impulse 
control disorder, not otherwise specified, and alcohol 
dependence in remission.  

On the issue of PTSD, the examiner noted that the veteran had 
a long history of alcohol dependence in remission.  He 
related that although the veteran had some symptoms 
consistent with PTSD, he did not meet the criteria for PTSD.  
The examiner noted that the veteran reported nightmares but 
was unable to describe them, mentioned flashbacks but was 
unable to describe what a flashback was, and gave symptoms of 
avoidance but could not describe it completely.  The examiner 
concluded that the veteran's symptoms were consistent with 
impulse control disorder, which was now controlled with 
medication.

Similarly, February 2004 VA neuropsychiatric examination and 
March 2004 neuropsychiatric testing failed to reflect a 
diagnosis of PTSD, but rather diagnosed dementia, mood 
disorder, and alcohol dependence in sustained remission.  The 
examiner concluded that the veteran could not read well 
enough to complete the objective tests of psychological 
functioning but that his self-reported symptoms did not 
indicate PTSD.

A review of outpatient treatment records reflects occasional 
mention of an assessment of PTSD.  However, on each occasion, 
the diagnosis is reported as based on the medical history 
provided by the veteran.  The Board is not obligated to 
accept medical opinions premised on the veteran's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995). 

The Board has weighed the reported history of PTSD noted in 
outpatient treatment records against the VA examination 
addressing the issue of medical nexus and places more 
probative value on the medical opinion directly addressing 
the issue of causation.  

In sum, post-service medical evidence is devoid of complaints 
of, treatment for, or diagnosis of PTSD.  Because the medical 
evidence of record does not establish the first element of 
the claim (a diagnosis of PTSD), the claim is, necessarily, 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2001.

The veteran has been provided every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), the veteran was provided with specific 
information as to why the claims were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the June 2004 
SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in March 1997, July 
2001, February 2004, March 2004, and April 2004.  The 
available medical evidence is sufficient for adequate 
determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for right eye 
blindness, diagnosed as homonymous hemianopia, is denied.

The claim for entitlement to service connection for PTSD is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


